UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6946


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CHANEL ELEASE FAISON, a/k/a Chanel Faison Faison,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
Chief District Judge.  (4:12-cr-00004-RBS-TEM-2; 4:13-cv-00093-
RBS)


Submitted:   December 22, 2014               Decided:    January 7, 2015


Before DUNCAN    and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chanel Elease Faison, Appellant Pro Se.           Robert          Edward
Bradenham, II, Howard Jacob Zlotnick, Assistant United            States
Attorneys, Andrew Lamont Creighton, OFFICE OF THE UNITED          STATES
ATTORNEY, Newport News, Virginia; Kelly Kathleen Pearson,         UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; John              Curtis
Hanley, Kevin Louis Rosenberg, OFFICE OF THE UNITED               STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Chanel        Elease    Faison       seeks   to        appeal    the    district

court’s    order     denying       relief   on    her    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate       of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a     substantial      showing          of     the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Faison has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral   argument      because         the     facts    and     legal




                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4